                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


    CARLOS COLDON,                               )
                                                 )
          Plaintiff,                             )
                                                 )
    v.                                           )   NO. 3:17-cv-01296
                                                 )   CHIEF JUDGE CRENSHAW
    METROPOLITAN GOVERNMENT, ET                  )
    AL.,                                         )
                                                 )
          Defendants.                            )

                                            ORDER

         Before the Court is a Report and Recommendation (Doc. No. 31) from the Magistrate

Judge recommending that the Court grant the Motion for Summary Judgment of Defendants

Metropolitan Government, Pam Hale, Jessie Oliver, and Jason Saad. 1 (Doc. No. 27). No objections

have been filed to the Report and Recommendation and, indeed, Plaintiff did not respond to the

Motion for Summary Judgment. Nevertheless, the Court has reviewed the Report and

Recommendation. The Court agrees with the Magistrate Judge that, on the undisputed

material facts, Plaintiff has failed to exhaust his administrative remedies as required.

Accordingly, the Report and Recommendation (Doc. No. 31) is APPROVED AND

ADOPTED. The Motion for Summary Judgment (Doc. No. 27) is GRANTED. This is a final

order. The Clerk shall issue judgment in favor of Defendants Metropolitan Government, Pam

Hale, Jessie Oliver, and Jason Saad under the Federal Rules of Civil Procedure and close the file.




1
 The other Defendants in this action either were previously dismissed or were never served.
(Doc. No. 31 at 1 n.1.)
IT IS SO ORDERED.



                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      2
